Citation Nr: 9907404	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for anal bleeding.

3.  Entitlement to service connection for seasonal rhinitis.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for recurrent high 
fever.

6.  Entitlement to service connection for residuals of a 
growth on the right side.

7.  Entitlement to service connection for numbness of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects active service from 
May 1984 to August 1993.  Service personnel records reflect 
he received a Bachelor of Science degree from the United 
States Military Academy in 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
right shoulder disorder; anal bleeding; seasonal rhinitis; a 
bilateral ankle disorder; recurrent high fever; a growth on 
the right side; and numbness of the hands and feet.  (Also 
denied, but not appealed, was service connection for myopia, 
loss of visual acuity; skin rashes; and hearing loss.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  Based upon the record on appeal, the claims of service 
connection for a right shoulder disorder, anal bleeding, 
recurrent high fever, and numbness of the hands and feet are 
not plausible under the law.

3.  The evidence of record does not establish a causal 
relationship between seasonal rhinitis and the veteran's 
service.

4.  The veteran has residuals of ligament sprain of the 
ankles, with early arthritic changes; and a scar of the right 
lateral torso status post excision of lipoma, as a result of 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
entitlement to service connection for a right shoulder 
disorder, anal bleeding, recurrent high fever, and numbness 
of the hands and feet.  38 U.S.C.A. § 5107(a) (West 1991).   

2.  Seasonal rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.380 (1998).

3.  The veteran's residuals of ligament sprain of the ankles, 
with early arthritic changes; and scar of the right lateral 
torso status post excision of lipoma, are due to disease or 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records for service from 1980 to 1984 
(apparently while the veteran was a cadet at the United 
States Military Academy) are not of record.

Service medical records for service from 1984 to 1993 reflect 
that the veteran was admitted to a foreign hospital in July 
1985 because of high fever.  The diagnosis was imminent heat 
stroke.  In July 1987, he complained of increased temperature 
for 24 to 36 hours.  He reported a history of elevated 
temperatures for several years, every five to six months, 
without findings.  He also reported blood in his stool for 24 
hours.  The assessment was of unclear fever spells.  He was 
to undergo laboratory tests and, if possible, bring a stool 
sample.

In December 1987, the veteran reported he had twisted his 
right ankle the day before, while running.  He reported a 
history of ankle sprains.  X-ray was within normal limits.  
The assessment was sprain.  In July 1988, he complained of 
dizziness and faintness.  His temperature was 100 degrees.  
He reported he had felt numbness in his toes and fingers one 
hour before, and had ringing in his ear.  Assessment was 
right otitis media.  

In September 1989, the veteran complained of rectal bleeding 
for two days, and reported a history of hemorrhoids.  He was 
found to have acute (recurrent) anal fissure.  
Proctosigmoidoscopy examination in October 1989 was normal, 
and the fissure was healed.  In November 1989, the colon was 
normal and he was to follow up as needed.  A report of 
periodic examination for retention in April 1990 is negative 
for reference to any of the claimed disorders.

In February 1991, the veteran reported an injury to his left 
ankle.  There was moderate swelling and slight tenderness of 
the lateral malleolus.  The joint was stable.  The knee and 
foot were "ok."  X-rays were negative.  Assessment was 
sprain.  

In June 1993, he complained of nasal congestion, clear 
rhinorrhea, and ear fullness.  The assessment was history of 
seasonal rhinitis.  He also complained of numbness of the 
fourth and fifth digits of both hands, and was referred for 
evaluation of same.  At evaluation, he reported the numbness 
had developed with increased typing in recent months.  There 
was decreased sensation, normal strength, and no muscle 
atrophy.  Assessment was bilateral nerve compression 
secondary to typing.


On the first page of a report of medical history, dated in 
June 1993, the veteran reported he currently had or had a 
history of several disorders, including swollen or painful 
joints; sinusitis; tumor, growth, cyst, cancer; piles or 
rectal disease; painful or trick shoulder or elbow; and foot 
trouble.  He reported he was currently taking Sudafed for 
seasonal rhinitis, which he had had since May 1989, and 
ibuprofen, for numbness of the hands and feet, which he had 
had since July 1988, and for pain in the knees, ankles, and 
right shoulder, which he said he had had since West Point in 
July 1981.  

On the first page of a report of medical examination, dated 
in June 1993, the examiner reported normal evaluation except 
for varicocele, scar of the right lateral torso status post 
excision of growth, and disability of the knees.  

In July 1993, the veteran complained of diarrhea of eight 
days duration and slight fever, and reported he had been 
overseas.  He reported some blood with bowel movements.  
Assessment was dehydration and "suspect" traveler's 
diarrhea.  

On the second page of a report of medical history, dated in 
July 1993, the veteran reported history of ankle, knee, and 
shoulder problems since May 1982.  He reported he had worn a 
cast on the right ankle for over two weeks while at West 
Point.  He reported high fevers since July 1982 and 
hospitalization for same in July 1985.  He further stated 
that arthritis in the shoulders and knees was diagnosed in 
February 1990.  He reported he had had a large subcutaneous 
growth surgically removed from his right side in February 
1993; seasonal rhinitis since May 1987; and numbness and 
tingling in his fourth and fifth fingers and in his feet 
since July 1988.

On the same document, the examiner reported a history of 
bilateral recurrent knee and ankle paroxysms - described as 
osteoarthritis - no current disability; history of right 
shoulder bursitis - low grade separation - no current 
disability; and history of a two-week period of mild 
confusion and memory loss associated with a fever episode.


The veteran filed an original application for compensation or 
pension in August 1993.  He reported that a right shoulder 
disability began in 1982 and was diagnosed at Fort Riley in 
1990; recurrent anal bleeding and trouble with bowel 
movements began in July 1986; seasonal rhinitis began in May 
1987; ankle problems began in May 1982; recurrent high fevers 
began in July 1982; a growth on his right side had been 
surgically removed in February 1993; and numbness and 
tingling in the feet and hands had occurred since July 1988.  

A VA examination of the rectum and anus was conducted in 
October 1993.  The veteran reported a history of rectal 
bleeding beginning in the mid 1980's.  He said it was 
diagnosed as anal fissures in service and was treated with a 
high fiber diet, which helped.  He reported intermittent 
episodes of slight bleeding and reported it had pretty much 
cleared up since he had the high fiber intake.  He said the 
episodes occurred approximately one time per month and were 
sometimes associated with mild anal pain.  He had had no 
incontinence, tenesmus, dehydration, malnutrition, anemia, or 
fecal leakage, and no other symptomatology.  Upon rectal 
examination and anoscopy, a normal prostate was noted, with 
no masses palpable.  There was no stool present.  Anoscopy 
revealed minimal internal hemorrhoids and no external 
hemorrhoids.  There were moderately large hypertrophied 
papillae.  Sigmoidoscopy to 23 centimeters with a good 
preparation showed no other mucosal lesions.  Diagnosis was 
rectal bleeding and hypertrophied anal papillae.  The 
examiner reported that no further diagnostic studies were 
necessary.  

Upon VA general medical examination on November 1, 1993, the 
veteran reported recurrent fevers for years.  He reported 
specific episodes in service, beginning in 1982.  It was also 
noted he had had a growth removed from his right side in 
1992.  The examiner noted there was no documentation of the 
type of lesion that was removed, but an incisional mark on 
the right abdomen was observed.  With respect to subjective 
complaints, the veteran reported he felt normal except for 
joint pains, for which he took Motrin.  Detailed objective 
findings were reported, and the diagnosis was of a normal 
general examination.

A VA orthopedic examination was conducted on November 8, 
1993.  The veteran reported a history of weak ankles since 
1982, and current pain in both ankles, the right more than 
the left.  He reported a history of dislocating his right 
shoulder around 1983, and current intermittent shoulder pain, 
especially worse with changes in the weather.  He also 
complained of numbness of the hands.

On examination, there was mild evidence of pain in the right 
ankle on stressing the lateral ligament.  There was no 
evidence of pain clinically on examination.  There was no 
swelling or deformity, and stressing the ankle revealed a 
grade II lateral ligament laxity of the right ankle compared 
to the left.  Range of motion was 90 degrees flexion and 115 
degrees extension bilaterally.  Distal circulation and 
sensory and motor function were intact.  X-ray of the ankles 
showed very minimal spurs forming off the medial malleoli 
bilaterally, and no other abnormality in either ankle.  
Diagnosis was ligament sprain of the ankles with early 
arthritic changes, the right greater than the left.  X-rays 
of the acromioclavicular joints were normal, with no evidence 
of separation.  

Neurology electromyography (EMG) consultation was reported in 
November 1993 to indicate that the veteran complained of 
numbness of the hands for the past two years and increasing 
numbness over the past several months.  Deep tendon reflexes 
were intact in the bilateral upper extremities.  There was 
mildly decreased pin prick sensation noted over the fifth 
digit of each hand.  Intrinsic hand muscle strength appeared 
to be within normal limits.  Nerve conduction study of the 
bilateral median and motor and sensory nerves, bilateral 
ulnar motor and sensory nerves, and bilateral radial sensory 
nerves revealed normal distal latencies, normal amplitudes, 
and normal conduction velocities.  Examination of the 
bilateral median and ulnar ethmoids were also within normal 
limits.  Concentric needle electrode examination was within 
normal limits, including both first dorsal interosseus 
muscles.  The diagnostic impression indicated no evidence of 
right or left ulnar neuropathy; normal study.  


Received in September 1995 were additional copies of certain 
service medical records, mostly duplicates of records already 
received.  A radiology report of July 1987 indicates a chest 
X-ray was conducted to follow up on a complaint of fever 
every five to six months; it showed no significant 
abnormalities.  A report of the department of surgery at 
Cutler Army Community Hospital, dated February 2, 1993, 
indicates the veteran had been referred for a five- to six-
centimeter circular lipoma of the right lower quadrant.  The 
second page of the June 1993 report of medical examination 
indicates the examiner included, in the summary of defects 
and diagnoses, intermittent fevers associated with diarrhea.

We note that a record of treatment for knee complaints in 
August 1993 was received in February 1996, and that a rating 
decision in February 1996 denied service connection for a 
bilateral knee condition.


II.  Analysis

A.  Service connection in general

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  


With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If a claim is not well 
grounded, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not dispose of the issue.  The Board must 
then review the claim on its merits, account for the evidence 
which it finds to be persuasive and unpersuasive, and provide 
reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert, supra.  
Once a claim is well grounded, the presumption that opinions 
of physicians in favor of the claim are entitled to full 
weight no longer applies, and it is the task of the Board to 
assess the credibility and probative value of the evidence 
and render its decision.  See Evans v. West, 12 Vet.App. 22 
(1998).

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, at 54.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Service connection for a right shoulder disorder, anal 
bleeding,
recurrent high fever, and numbness of the hands and feet

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  While the service 
medical records in this case reflect complaints referable to 
the right shoulder, complaints of rectal bleeding, notations 
of elevated temperatures, and complaints of numbness of the 
feet and hands, they do not reflect diagnoses of chronic 
disabilities manifested by, or resulting from those symptoms.  

The records reflect a report, at separation, of a history of 
right shoulder bursitis - low grade separation - no current 
disability, and a finding in September 1989 of acute 
recurrent anal fissure, healed in October 1989.  In relation 
to elevated temperature, they reflect an assessment in 1985 
of imminent heat stroke; in 1987 of unclear fever spells, 
with normal chest X-ray; and a report at separation of a two-
week history of mild confusion and memory loss associated 
with a fever episode.  And, with respect to complaints of 
numbness of the hands and feet, the only assessment made in 
service was that made, in June 1993, of bilateral nerve 
compression secondary to typing.  Thus, there is no diagnosis 
in service of chronic disabilities of the right shoulder, the 
genitourinary system, the nervous system, or a disability 
manifested by recurrent high fevers.  

Nor are chronic disabilities reflected in post-service 
records or reports.  Upon VA orthopedic examination in 
November 1993, while the veteran reported a history of 
dislocating his right shoulder around 1983, and reported 
intermittent shoulder pain, X-ray of the acromioclavicular 
joint was normal, with no evidence of separation, and no 
diagnosis of a right shoulder disorder was made.  Moreover, 
while the veteran complained of numbness of the hands, an EMG 
was normal, with no evidence of right or left ulnar 
neuropathy, and no diagnosis of a chronic disability of the 
hands and feet was made.  Similarly, no diagnosis of a 
chronic disability manifested by recurrent high fever was 
made.  Finally, at VA examination of the rectum and anus in 
October 1993, while the diagnosis was rectal bleeding and 
hypertrophied anal papillae, the veteran reported that 
intermittent episodes of slight bleeding had pretty much 
cleared up since he had a high fiber intake, and the 
diagnosis is not one of a chronic disability of the anus or 
rectum.  There are no post-service treatment records.  Thus, 
the record on appeal is entirely negative for competent 
medical evidence that the veteran currently has chronic 
disabilities of the right shoulder, the genitourinary system, 
the nervous system, or a disability manifested by recurrent 
high fevers, and the first requirement of Caluza is not met 
in any of these claims.  

The primary impediment to service connection, thus, is the 
absence of medical evidence that shows that the veteran 
currently has chronic disabilities of the right shoulder, the 
genitourinary system, or the nervous system, or a disability 
manifested by recurrent high fevers.  The Court of Appeals 
for Veterans Claims has stated that, in the absence of proof 
of a present disability, there can be no valid, well grounded 
claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992).  If a claim is not well grounded, 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993).

Where a claim is not well grounded, the Court of Appeals for 
Veterans Claims and the Federal Circuit Court of Appeals have 
held that VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim.  See 
Epps, Murphy, supra.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete an application for a claim.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of Veterans Affairs has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  See Robinette, 8 
Vet.App. at 80.  Consequently, there is no need for a remand 
to seek or request additional evidence under the facts of 
this case.  The RO fulfilled its obligation under section 
5103(a) in the statement of the case, which informed the 
veteran of the reasons for the denial of his claims.  
Furthermore, VA has not been placed on notice of the 
existence of any evidence which would have made the claims 
plausible.  See Epps v. Brown, supra; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

The Board does not doubt the sincerity of the veteran's 
belief in the validity of these claims, but he does not meet 
the burden of presenting evidence of well-grounded claims 
merely by presenting his own assertions because, as a lay 
person, he is not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, Grottveit, supra.


C.  Service connection for seasonal rhinitis

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined upon the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1998).

The veteran has claimed entitlement to service connection for 
seasonal rhinitis, claimed to have begun in 1987 or 1989.  
The only references to that disorder in the service medical 
records are the veteran's report in June 1993 of nasal 
congestion, clear rhinorrhea, and ear fullness, and the 
assessment of history of seasonal rhinitis.  There is no 
reference to the disability in post-service records or 
reports.

The Board has considered the entire record in this matter 
and, based upon the demonstrated facts in this case, and in 
light of the applicable law and regulations, we find that the 
veteran's seasonal rhinitis is acute and transitory, 
resolving without residual impairment.  38 C.F.R. § 3.303(b) 
(1998).  The Board further finds that continuity of post-
service treatment for seasonal rhinitis is not demonstrated, 
as required by 38 C.F.R. § 3.303(d) (1998).  The Board 
further finds that the veteran's seasonal rhinitis is 
developmental in nature, and that developmental defects are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. § 3.303(c) (1998).

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence demonstrates that service 
connection for seasonal rhinitis is not warranted.

In reaching its decision in this regard, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, supra.

D.  Service connection for a bilateral ankle disorder
and a growth on the right side

Service medical records reflect that the veteran sustained a 
right ankle sprain in 1987 and a left ankle sprain in 1991, 
and reported on a report of medical history in June 1993 that 
he took medication for pain of the ankles.  We note that the 
examiner in June 1993 noted a history of bilateral recurrent 
ankle paroxysms, but reported no current disability.  
However, at VA orthopedic examination in November 1993, the 
veteran reported a history of weak ankles since 1982, and 
complained of pain in both ankles, and was diagnosed with 
ligament sprain of the ankles with early arthritic changes, 
the right greater than the left.  

Giving every reasonable doubt to the veteran, we find that 
this medical evidence creates a reasonable basis for relating 
the onset of the veteran's current bilateral ankle disorder 
to service.  Thus, the Board finds that the evidence supports 
the veteran's claim of entitlement to service connection of a 
bilateral ankle condition.

The service medical records also reflect the veteran was 
treated in the department of surgery at Cutler Army Community 
Hospital, in February 1993, for a five- to six-centimeter 
circular lipoma of the right lower quadrant, and, in June 
1993, was found to have a scar of the right lateral torso 
status post excision of growth.  Also, an incisional mark was 
noted at VA examination in November 1993.  We note the 
examination report does not reflect that the veteran 
complained of any symptoms related to the lipoma, the 
surgery, or the scar.  Nevertheless, we find that the 
evidence supports service connection for the post-service 
residuals of the lipoma, i.e., a scar of the right lateral 
torso status post excision of growth.



ORDER

Service connection for a right shoulder condition, anal 
bleeding, recurrent high fever, and numbness of the hands and 
feet is denied as the claims are not well grounded.  Service 
connection for seasonal rhinitis is denied.  Service 
connection for residuals of ligament sprain of the ankles 
with early arthritic changes, and for a scar of the right 
lateral torso status post excision of lipoma, is granted.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



- 15 -


- 1 -


